12/15/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                        Assigned on Briefs November 24, 2021

               KAREN NISENBAUM v. MICHAEL NISENBAUM

               Appeal from the Chancery Court for Williamson County
                       No. 44368 Joseph A. Woodruff, Judge
                      ___________________________________

                           No. M2021-01377-COA-T10B-CV
                        ___________________________________


A petitioner in a divorce case moved to recuse the trial judge. The trial judge denied the
motion, and this accelerated interlocutory appeal followed. Because the petition for recusal
appeal fails to comply with Tennessee Supreme Court Rule 10B, we dismiss the appeal.

     Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right; Appeal Dismissed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which KENNY W.
ARMSTRONG and KRISTI M. DAVIS, JJ., joined.

Karen S. Nisenbaum, Scottsdale, Arizona, pro se appellant.


                                         OPINION

        Rule 10B of the Rules of the Supreme Court of Tennessee governs the procedure
for “determin[ing] whether a judge should preside over a case.” TENN. SUP. CT. R. 10B.
For accelerated interlocutory appeals from the denial of a motion for disqualification or
recusal, Rule 10B specifies the contents of the petition for recusal appeal. Id. § 2.03(a)-
(d). Rule 10B also requires that the petitioner provide “a copy of the motion [for
disqualification or recusal] and all supporting documents filed in the trial court, a copy of
the trial court’s order or opinion ruling on the motion, and a copy of any other parts of the
trial court record necessary for determination of the appeal.” Id. § 2.03(d). Here, the
appellant, Karen S. Nisenbaum, did not supply any of the required documents with her
petition.

      Ms. Nisenbaum is not represented by counsel on appeal. Although “pro se litigants
have no legal training and little familiarity with the judicial system,” pro se litigants must
“comply[] with the same substantive and procedural rules that represented parties are
expected to observe.” Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003).
As we have stressed, “the accelerated nature of these interlocutory appeals as of right
requires meticulous compliance with the provisions of Rule 10B regarding the content of
the record provided to this Court.” Johnston v. Johnston, No. E2015-00213-COA-T10B-
CV, 2015 WL 739606, at *2 (Tenn. Ct. App. Feb. 20, 2015). Absent compliance, we
cannot meet our obligation to decide the appeal “on an expedited basis.” Id. (quoting TENN.
SUP. CT. R. 10B § 2.06).

       Ms. Nisenbaum failed to comply with Rule 10B when she filed her petition for
accelerated appeal without any of the required supporting documents. So we dismiss the
appeal.


                                                   s/ W. Neal McBrayer
                                                W. NEAL MCBRAYER, JUDGE




                                            2